

116 HR 5103 IH: Rural Hospital Frontier Workforce Fairness Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5103IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Peterson (for himself and Mr. Tipton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to extend the floor on the area wage index under
			 the inpatient prospective payment system to certain sole community
			 hospitals.
	
 1.Short titleThis Act may be cited as the Rural Hospital Frontier Workforce Fairness Act. 2.Extending floor on area wage index to certain sole community hospitalsSection 1886(d)(3)(E)(iii) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)(iii)) is amended—
 (1)in subclause (I), by inserting before the period at the end the following: and, for discharges occurring on or after October 1, 2019, the area wage index applicable under this subparagraph to any sole community hospital that is located not more than 75 miles from the closest frontier State and that makes an election under subclause (V) may not be less than 1.00; and
 (2)by adding at the end the following new subclause:  (V)Sole community hospital electionThe Secretary shall provide for a process under which a sole community hospital described in subclause (I) may elect, at such time and in such manner as specified by the Secretary, to apply subclause (I) to such sole community hospital..
			